ACCEPTED
                                                                                                 03-14-00383-CV
                                                                                                        4516673
                         KASLING, HEMPHILL,                                            THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                            3/16/2015 3:52:20 PM
                       DOLEZAL &ATWELL, L.L.P.                                                 JEFFREY D. KYLE
                                                                                                          CLERK
                               301    CONGRESS AVENUE, SUITE   300
                                       AUSTIN, TEXAS 78701
                                         (512) 472-6800
                                       FAX: (512) 472-6823                    FILED IN
                                                                       3rd COURT OF APPEALS
                                                                           AUSTIN, TEXAS
                                          March 16, 2015
                                                                       3/16/2015 3:52:20 PM
                                                                         JEFFREY D. KYLE
                                                                               Clerk

ViaE-file

Third Court of Appeals
209 West 14th Street, Room 101
Austin, Texas 78701

          RE:   Cause No. 03-14-00383-CV; Roger Bufler and Sandy Bufler v. TXDOT; In the
                Court of Appeals for the Third District Court of Texas, Austin, Texas

Dear Sir or Madam:

          I would like to waive the request for oral arguments regarding the above referenced
matter.

       Thank you very much for your assistance in this matter and please call if you have any
questions.

                                                    Sincerely,




TLD/mac

cc:       L. Alan Grundy- ViaE-file